          Case 1:21-mc-00098-JDB Document 1 Filed 07/08/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                                                 Case: 1:21−mc−00098
                                                                 Assigned To : Bates, John D.
 THE COALITION FOR APP FAIRNESS,                                 Assign. Date : 7/8/2021
   712 H Street NE                                               Description: Misc.
   Washington, DC 20002,
                                                     Misc. Case No. _______________
 FORBES TATE PARTNERS LLC,
   777 6th Street NW, 8th Floor
   Washington, DC 20001, and                         Underlying Litigation:

 MEGHAN DIMUZIO,                                     Cameron v. Apple, Inc.,
  7237 Wooley Place                                     No. 4:19-cv-3074
  Falls Church, VA 22046,                            In re Apple iPhone Antitrust Litigation,
                                                        No. 4:11-cv-6714
                Non-Party Movants,
                                                     U.S. District Court for the Northern
 v.                                                  District of California

 APPLE INC.,

                Defendant.



                             MOTION TO QUASH SUBPOENAS

       Pursuant to Federal Rules of Civil Procedure 26(b) and 45(d), the Coalition for App

Fairness, Forbes Tate Partners LLC, and Meghan DiMuzio respectfully move to quash three

substantially similar subpoenas that Apple Inc. has served in connection with Cameron v. Apple

Inc., No. 4:19-cv-03074-YGR (N.D. Cal.), and In re Apple iPhone Antitrust Litigation, No. 4:11-

cv-06714-YGR (N.D. Cal.). The grounds for this motion are set forth in the accompanying

statement of points and authorities, and a proposed order is attached. The subpoenas are attached

as Exhibits A, B, and C to the accompanying statement of points and authorities. Pursuant to

Local Civil Rule 7(f), the movants respectfully request oral argument on this motion.




                                                1
          Case 1:21-mc-00098-JDB Document 1 Filed 07/08/21 Page 2 of 3




       Undersigned counsel and counsel for Apple Inc. held a meet-and-confer regarding the

subpoenas on July 1, 2021. In addition, pursuant to Local Civil Rule 7(m), undersigned counsel

contacted counsel for Apple Inc. on July 8, 2021, in order to confer pursuant to Local Civil Rule

7(m), but as of the time of this filing, counsel for Apple had not responded.



Dated: July 8, 2021                                  /s/David S. Torborg_____________
                                                     David S. Torborg (D.C. Bar No. 475598)
                                                     Stephen J. Kenny (D.C. Bar No. 1027711)
                                                     Joseph P. Falvey (D.C. Bar No. 241247)
                                                     JONES DAY
                                                     51 Louisiana Ave. NW
                                                     Washington, DC 20001-2113
                                                     Tel.: 202-879-3939
                                                     Fax: 202-626-1700
                                                     dstorborg@jonesday.com

                                                     Attorneys for Forbes Tate Partners and
                                                     Meghan DiMuzio

                                                     Brandon Kressin (D.C. Bar No. 1002008)
                                                     KANTER LAW GROUP
                                                     1717 K Street NW
                                                     Suite 900
                                                     Washington, DC 20006
                                                     Tel.: 202-792-3037
                                                     brandon@kanterlawgroup.com

                                                     Attorney for the Coalition for App Fairness




                                                 2
          Case 1:21-mc-00098-JDB Document 1 Filed 07/08/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 8, 2021, I caused a true and correct copy of the foregoing

motion, the statement of points and authorities in support of the motion, the accompanying

exhibits, the proposed order, and the notice of designation of related civil cases to be served on

the following via email and certified mail:

       Nicole L. Castle
       MCDERMOTT WILL & EMERY LLP
       340 Madison Avenue
       New York, NY 10173-1922
       ncastle@mwe.com
       Counsel for Apple Inc.



Dated: July 8, 2021                                   /s/David S. Torborg
                                                      David S. Torborg




                                                 3
